DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 Oct 2022 has been entered.
 


Response to Amendment / Arguments 
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Patent Application Publication No. 2019/0235246 A1) in view of Ballagas (U.S. Patent Application Publication No. 2021/0042979 A1) and further in view of Marcellin-Dibon (U.S. Patent Application Publication No. 2020/0355927 A1).

	Regarding claim 1: 
	Hu teaches: a wearable device (Fig. 2A: 200) comprising: a frame (Fig. 2A, upper and lower frame); 
	a pair of optical elements integrated into the frame (Fig. 2A, lens). 
	Re: the inward and outward-facing display components, Hu teaches an outward-facing display component coupled to the frame (claim 1), the outward-facing display component to present a message (see e.g. Fig. 2C, 2D; claim 5 and paras. 7-9). Nevertheless, in the interests of compact prosecution, consider the following. 
	In analogous art, Ballagas teaches: 
	an inward-facing display component coupled to the frame, the inward-facing display component to present augmented reality content within a real-world environment that is visible via the pair of optical elements… ; and 
	an outward-facing display component coupled to the frame, the outward-facing display component to present a message (see e.g. claim 15, Figs. 1-3 with related descriptions, such as Fig. 1: 106, inward facing display; Fig. 1: 108, outward facing display to display a graphical image, whist the inward facing display displays an AR content (see also paras. 18-31). The image on the outward display of Hu and Ballagas both present messages).	Re: the augmented reality content comprising a media overlay supplied to the wearable device based in part on social network information of a user of the wearable device, consider the following. Marcellin-Dibon teaches that it is known in the art for inward facing display components (e.g. Fig. 9 is one display example), to display medical overlays based on social network information of a user (e.g. para. 115). 
	Re: the message comprising text describing a current status of the user of the wearable device that is automatically inferred based on context data about the user, see Hu, Abstract, paras. 31 and 49, the message can be text and inferred based on context (automatically selected when a condition/context data about the user is met) (note: the context can also be inferred per the sensory capabilities of Ballagas re: emotion; see paras. 13-16, 23-26; see also discussion below). 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   That is, to modify the apparatus of Hu to have included the displays of Ballagas with functionality of Ballagas, including with the messaging of Marcellin-Dibon and Hu in view of the functionality of both Hu and Ballagas re: inferring based on context data, as mapped above.  Hu also teaches an apparatus that is capable of an inward and outward facing display (e.g. Fig. 2D to 2E).  Such a modification would have been within the purview of one of ordinary skill in the art, and is taught and suggested by the prior art, as mapped above. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 2:
	Ballagas further teaches: the wearable device of claim 1, wherein the outward-facing display component is integrated into one or more of the pair of optical elements (see e.g. Fig. 1: 108, and Figs. 2-3).  Modifying the applied references, such that the outward facing display per Ballagas is integrated into optical elements of Hu, is both a design choice and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.	


	Regarding claim 3:
	Hu and/or Ballagas further teach: the wearable device of claim 2, wherein the outward-facing display component comprises a transparent display (Hu, para. 6 and 22) (Ballagas, claim 4). 	
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of same to have obtained the above. The motivation would be to take advantage of known hardware construction for optical displays. 


	Regarding claim 4:
	Ballagas further teaches: the wearable device of claim 1, wherein the outward-facing display component includes one or more illuminating display elements (para. 20). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of Ballagas to have obtained the above. The motivation would be to provide display enhancements.  

 	`
	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference(-s), in view of same, to have obtained: the wearable device of claim 4, wherein: the inward facing display component is further to present a user interface to enable system-initiated messages; and 
	the outward facing display component presents the message comprising the text describing the current status of the user based on receiving input via the user interface that is indicative of a request to enable the system-initiated messages, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	 Ballagas teaches that a user interface that can be presented (see e.g. para. 27) to allow the user to interact with the system. Ballagas also teaches that its system (with inward and outward facing displays; see mapping to claim 1), can provide indications to other uses as to whether the wearer of the HMD is in a VR mode or an AR mods (i.e. such as with an indicator light, see paras. 18-21. See also claim 9). The AR mode of Ballagas correspond to an enablement of “system-initiated messages” (e.g. paras. 18-32).  Modifying the applied references, such to include a user interface on the inward facing display, both as per Ballagas, to enable system-initiated messages (i.e. engage in AR mode per Ballagas), and to have the outward facing display present a text (Hu teaches displaying text, see mapping to claim 1 and Abstract, for example), based on receiving input enabling the AR mode of Ballagas (i.e. modify the indicator of Ballagas to be text, per Hu), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.




	Regarding claim 6:
	Hu further teaches: the wearable device of claim 1, wherein the message further comprises keyboard input data (see e.g. Fig. 2D, the HMD can be controlled by a smartphone (i.e. keyboard input data)). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of Ballagas to have obtained the above. The motivation would be to make use of known interactive technology to control devices. 


	Regarding claim 7:
	Ballagas further teaches: the wearable device of claim 1, wherein the message further comprises image content or a graphical representation of a user wearing the wearable device (e.g. Fig. 1 with related description, Abstract, claims 2-3, 7, 8-11, display animated gaze of user). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of Ballagas to have obtained the above. The motivation would be to provide users with enhanced images catered to themselves.    


	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference(-s), in view of same, to have obtained: the wearable device of claim 1, wherein the context data includes weather data, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The applied references teach presenting messages describing user status that can be determined based on context data (see mapping to claim 1).  Re: context data that includes weather data, Marcellin-Dibon teaches that it is known to obtain weather data (i.e. meteorological information, information on air pollution (pollution index)) as display information (see para. 115).  Modifying the applied references, such that the context data used to determine current status of a user, per Ballagas and Hu (see mapping to claim 1 above), includes weather data, per Marcellin-Dibon (this would be especially useful to determine current status of users that are athletes, see Marcellin-Dibon, para. 113), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 8, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9:
	Ballagas teaches: the wearable device of claim 1, wherein the current status includes one or more of a mood, a location, or an activity (e.g. claim 3 and paras. 21-23, 29-36, 52 and Fig. 3). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of Ballagas to have obtained the above. The motivation would be to provide users with enhanced images catered to themselves using technology to gather contextual information.  


	Regarding claim 10:
	Ballagas and/or Hu further teach: the wearable device of claim 1, wherein the outward-facing display component is further to provide a message configuration interface to receive message configuration data specifying one or more aspects of the message (Ballagas, see e.g. claim 13 and paras. 27-28, Ballagas teaches users being able to customize and also save animations. This teaches/suggests the above message configuration interface and functionality) (Hu, para. 38, interface of smartphone to configure message). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of same to have obtained the above. The motivation would be to provide users with the ability to control content. 


	Regarding claim 11:
	Ballagas further teaches: the wearable device of claim 1, wherein the presenting of the message includes presenting the augmented reality content presented by the inward-facing display component (see mapping to claim 1 and, e.g. Ballagas claim 1, claims 12-15 and Figs 1 and 4 (AR mode)). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of Ballagas to have obtained the above. The motivation would be to provide users with a multi-image-functional display apparatus for augmented reality applications (Ballagas, background).


	Regarding claim 12:
	Ballagas further teaches: the wearable device of claim 10, further comprising: a camera to generate image data that includes a depiction of the real-world environment; and 
	wherein the outward-facing display component presents the message by displaying augmented image data that includes the augmented reality content overlaid on the depiction of the real-world environment (para. 10-14, 18 and 34, outward facing camera to capture real world image data for use in AR, in combination with para. 50, augmented reality content can be shown on the outward facing display). 
	Modifying the applied references, in view of Ballagas, to have obtained the above, is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 12, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 13:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference(-s), in view of same, to have obtained: the wearable device of claim 1, wherein: the context data comprises event data about a live event, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The applied references teach presenting messages describing user status that can be determined based on context data (see mapping to claim 1).  Re: context data that includes event data about a live event, Marcellin-Dibon teaches that it is known to obtain live event data (i.e. AR games, such as Pokemon GO-type; data from Twitter, Facebook™, Instagram™, Snapchat™, WeChat™, WhatsApp™, Line™ can also be live event data) as display information.  Modifying the applied references, such that the context data used to determine current status of a user, per Ballagas and Hu (see mapping to claim 1 above), includes live event data, per Marcellin-Dibon (this would be especially useful to determine current status of users that are participating in the game or event per social media), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 13, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 14:
	Ballagas teaches: a method (claim 12) comprising: 
	causing an inward-facing display component of a wearable device to display augmented reality content, the inward-facing display component being coupled to an optical element of the wearable device (claim 15 in combination with Fig. 1-3, here the optical element can be the transparent screen for viewing, which in these examples is a one-piece); and 
	causing an outward-facing display component of the wearable device to present a message while the inward-facing display component displays the augmented reality content (claim 15 and Figs. 1-5).
	Re: the message comprising text describing a current status of a user of the wearable device that is automatically inferred based on context data about the user, see the reference of Hu, Abstract, paras. 31 and 49, the message can be text inferred based on context (automatically selected when a condition/context data about the user is met) (note: the context can also be inferred per the sensory capabilities of Ballagas re: emotion; see paras. 13-16, 23-26; see also discussion below). 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   That is, to modify the apparatus of Hu to have included the displays of Ballagas with functionality of Ballagas, including with the messaging of Hu in view of the functionality of both references re: inferring based on context data, as mapped above.  Hu also teaches an apparatus that is capable of an inward and outward facing display (e.g. Fig. 2D to 2E).  Such a modification would have been within the purview of one of ordinary skill in the art. 
	The prior art included each element recited in claim 14, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 15:
	Ballagas and/or Hu further teach: the method of claim 14, further comprising: providing a message configuration interface for display to a user wearing the wearable device, the message configuration interface allowing the user to specify one or more aspects of the message (Ballagas, see e.g. claim 13 and paras. 27-28, Ballagas teaches users being able to customize and also save animations. This teaches/suggests the above message configuration interface and functionality) (Hu, para. 38, interface of smartphone to configure message); and 
	receiving message configuration data specifying the one or more aspects of the message, wherein the outward-facing display component displays the message based on the message configuration data (see e.g. claim 13 and Figs. 3-5, display on the outward facing display graphics animation, based on message config data. See also mapped portions for above claim feature). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of same to have obtained the above. The motivation would be to provide users with the ability to control content. 


	Regarding claim 16:
	Ballagas further teaches: the method of claim 14, further comprising: inferring the current status of the user based on the context data; and generating the text based on the current status of the user (see e.g. Figs. 3-5; claim 3 and paras. 23-32, infer status from sensor data, generate animation of gaze based on data from sensors) (see above mapping to claim 14 re: text generation). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of same to have obtained the above. The motivation would be to provide users with the ability to share interactive emotions with other users.  


	Regarding claim 17:
	Ballagas teaches: the method of claim 14, wherein the message further comprises one or more of: keyboard input data, a graphical representation of a user, and image content (see e.g. claim 3 and paras. 23-32; and Figs. 3-5, graphical representation of user and image content). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of same to have obtained the above. The motivation would be to provide users with the ability to control and share content. 


	Regarding claim 18:
	Ballagas further teaches: the method of claim 14, wherein: the augmented reality content is presented to a user wearing the wearable device, the message is presented to an external observer of the user wearing the wearable device (see e.g. claim 15 and Figs. 1-3). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of same to have obtained the above. The motivation would be to provide users with the ability to control and share content. 


	Regarding claim 19: see also claim 14. 
	Ballagas further teaches: a system (para. 28, HMD 100) comprising: a memory that stores instructions; and one or more processors configured by the instructions to perform operations (claim 8) comprising: 
	The operations correspond to the method of claim 14. Thus, the same rationale for rejection applies. Modifying the method of claim 14 to be performed by a system, as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known hardware to perform tasks. 


	Regarding claim 20: see claim 15. 
	These claims are similar.  Thus, the same rationale for rejection applies. 


 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to images and/or display surfaces in wearable device.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613